     Case 2:19-cv-02336-KJM-DMC Document 15 Filed 04/23/20 Page 1 of 3




 1    Collin M. Bogener, State Bar No.: 272560
      Aaron W. Moore, State Bar No.: 248566
 2    Michael L. Ricks, Jr., State Bar No.: 314687
      MOORE & BOGENER, INC.
 3
      1600 West Street
 4    Redding, California 96001
      (530) 605-0355 / 605-3693 (fax)
 5
      Attorney(s) for Plaintiff
 6
      PAUL BURNS
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      PAUL BURNS,                                                 CASE NO.: 2:19-CV-02336-KJM-DMC
12
               Plaintiff,                                         STIPULATION AND ORDER
13                                                                PURSUANT TO FEDERAL RULE OF
14       vs.                                                      CIVIL PROCEDURE, RULE 19
                                                                  EXTENDING TIME TO RESPOND TO
15    PROGRESSIVE CASUALTY INSURANCE                              DISCOVERY
      COMPANY, a California Foreign
16    Corporation; and DOES 1 through 40,                         Honorable Dennis M. Cota
17    inclusive,                                                  United States Magistrate Judge

18          Defendants.
      ___________________________________/
19
20             Plaintiff Paul Burns (“Plaintiff”) and Defendant Progressive Casualty Insurance
21    Company, Inc. (“Defendant”), by and through their respective attorneys of record, stipulate and
22    agree to the following pursuant to Federal Rule of Court, Rule 29:

23             WHEREAS, on or about April 2, 2020, this Court, pursuant to the Federal Rule of Civil
      Procedure (“FRCP”) 16(b) and 26(f) Conference of the Parties, issued a Scheduling Order setting
24
      the case for trial and establishing that written discovery would be served on one another;
25
               WHEREAS, on or about March 16, 2020, counsel for Defendant sent a notice by email
26
      of quarantine and office closure due to the COVID-19 pandemic;
27
               WHEREAS, on or about March 19, 2020, Governor Gavin Newsom issued a shelter in
28    place order in effect for the entire State of California due to the COVID-19 pandemic;
      _________________________________________________________________________________________________________   Page 1
      STIPULATION AND PROPOSED ORDER PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE, RULE 19 EXTENDING TIME . . .
      Case No.: 2:19-CV-02336-KJM-DMC
     Case 2:19-cv-02336-KJM-DMC Document 15 Filed 04/23/20 Page 2 of 3




 1             WHEREAS, counsel for Plaintiff closed their office on or about March 20, 2020 and are

 2    not meeting with clients in their office during this closure;
               WHEREAS, Defendant served initial written discovery on Plaintiff on or about March
 3
      30, 2020, which included Requests for Production, Requests for Admissions, and Interrogatories
 4
      (collectively “Initial Written Discovery.”)
 5
               WHEREAS, due to the COVID-19 pandemic and resulting office closures, the parties
 6
      seek to amend the scheduling order under FRCP Rule 16 and extend the time to respond to the
 7    already served discovery for a period of one month.
 8             NOW THEREFORE, the parties, through their respective counsel, jointly propose and
 9    stipulate to the following:
10             1) The April 26, 2020 deadline to serve written discovery is revised to May 26, 2020

11                 pursuant to FRCP 16.
               2) Plaintiff’s time to respond to the Initial Written Discovery is extended from March
12
                   29, 2020 to May 29, 2020 pursuant to FRCP 29.
13
14    Dated: April 17, 2020                                 MOORE & BOGENER, INC.
15
                                                            By:________________________
16                                                                Collin M. Bogener
                                                                  Michael L. Ricks
17                                                                Attorneys for Plaintiff
                                                                  Paul Burns
18
19    Dated: April 17, 2020                                 CODDINGTON, HICKS & DANFORTH

20                                                          By:________________________
                                                                  Randolph S. Hicks
21
                                                                  Douglas E. Johns
22                                                                Attorneys for Defendant
                                                                  Progressive Casualty Insurance Company
23
24
25
26
27
28
      _________________________________________________________________________________________________________   Page 2
      STIPULATION AND PROPOSED ORDER PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE, RULE 19 EXTENDING TIME . . .
      Case No.: 2:19-CV-02336-KJM-DMC
     Case 2:19-cv-02336-KJM-DMC Document 15 Filed 04/23/20 Page 3 of 3




 1                                                        ORDER
 2
 3
              FOR GOOD CAUSE SHOWN, pursuant to the stipulation of the parties, the Court
 4    orders as follows:
              3) The April 26, 2020 deadline to serve written discovery is revised to May 26, 2020
 5
                   pursuant to FRCP 16.
 6
               4) Plaintiff’s time to respond to the Initial Written Discovery is extended from March
 7
                   29, 2020 to May 29, 2020 pursuant to FRCP 29.
 8
 9
10    Dated: April 23, 2020
                                                                   ___________________________________
11
                                                                   DENNIS M. COTA
12                                                                 UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      _________________________________________________________________________________________________________   Page 3
      STIPULATION AND PROPOSED ORDER PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE, RULE 19 EXTENDING TIME . . .
      Case No.: 2:19-CV-02336-KJM-DMC
